         Case 1:19-cv-03737-CJN Document 34-2 Filed 08/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


DOE I, et al.,
                             Plaintiffs,
                      v.                          Civil Action No. 19-3737 (CJN)

APPLE INC., et al.,
                             Defendants.



                                    [PROPOSED] ORDER


        Upon consideration of Alphabet Inc.’s Motion to Dismiss the First Amended Complaint,

it is hereby:

        ORDERED that the Motion is GRANTED; and it is further

        ORDERED that the First Amended Complaint, ECF No. 25, is DISMISSED as against

Alphabet Inc.



SO ORDERED.


  Dated:

                                                            HON. CARL J. NICHOLS
                                                            United States District Judge
